McGregor, J.
In November, 1958, Charles J. Emery was charged with rape, CLS 1961, § 750.520 (Stat Ann 1954 Rev § 28.788) and kidnapping, CL *6171948, §750.349 (Stat Ann 1954 Rev § 28.581). At his third arraignment, where he was represented by counsel, his plea of guilty to kidnapping was accepted. The charge of rape was nolle prossed. It is from the lower court’s denial of his recent motion to withdraw his plea that this appeal ensues.
The sole question on appeal is whether the lower court complied with the mandates of former (1945) Court Rule No 35A, now GCR 1963, 785.3. After a careful review of the record in light of People v. Dunn (1968), 380 Mich 693; People v. Stearns (1968), 380 Mich 704, and People v. Winegar (1968), 380 Mich 719, we find no reversible error.
Affirmed.
T. G. Kavanagh, P. J., and Philip C. Elliott, J., concurred.